Citation Nr: 0114465	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-24 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision of the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that the appellant did not have 
the required military service to be eligible for VA benefits.



FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements and may not be considered a veteran for purposes 
of VA benefits. 38 U.S.C.A. §§ 101, 107, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant filed a claim for entitlement to VA benefits in 
September 1999.  Accompanying his claim, was a Philippine 
Army certification dated in September 1998 which states that 
the appellant served in F Co 2nd Bn, 1st O Donnel Regmt (F-
23) in the Army of the Philippines, with service from May 
1942 to February 1946.  The military status was listed as 
"Grla." 

In September 1999, the RO sent a request to the United States 
Army Reserve Personnel Center (ARPERCEN) to verify the nature 
of the appellant's service.  The appellant's first and last 
name, with middle initial, as well as his service number, 
dates of service and date of birth were included in the 
request.  In November 1999, the ARPERCEN verified through the 
National Personnel Records Center (NPRC) that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  

By a decision dated in December 2000, an adjudication officer 
determined that another request for service verification and 
recertification of the appellant's military status was not 
warranted, in light of there being no change in the personal 
information provided by the appellant.  

Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law, which define an individual's legal status as 
a veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2000).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service. 38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components. 38 C.F.R. § 3.1.  Additionally, service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department. 38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a service department determination as 
to an individual's service shall be binding on VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Analysis

The RO requested verification of the appellant's service.  A 
negative certification was returned by ARPERCEN in November 
1999.  In December 2000, an adjudication officer found that 
no change was warranted in the prior negative certification.  
As noted above, the Court has held that a service department 
determination as to whether or not an individual had 
qualifying service is binding on VA.  See Duro; Dacoron.

Additionally, ARPERCEN has stated that the records for each 
potential claimant are maintained in alphabetical order and 
that, unless the claimant reports personal data such as a 
name which is different from that previously provided in a 
request for service verification, there is no value in 
resubmitting a request for verification.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  In the September 1999 request 
the RO provided the appellant's name, including his middle 
initial, his date of birth, his service number and the dates 
of his service.  The appellant has submitted no such 
additional information that would warrant another request for 
verification.

The Board notes that the record contains a "Certification" 
from the Philippine Army verifying the appellant's service as 
"Grla" in F Co 2nd Bn, 1st O Donnel Regmt (F-23) in the Army 
of the Philippines, from May 1942 to February 1946.  However, 
VA is not bound by Philippine Army determinations of service.  
In any event, the Board again notes that the Court has held 
that a service department determination as to an individual's 
service shall be binding on the VA. See Duro; Dacoron.

Therefore, inasmuch as the service department's verification 
of the appellant's service is binding on VA, the Board 
concludes that the appellant is not considered a "veteran" 
for purposes of entitlement to VA benefits and has not 
attained status as a valid claimant.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

To the extent that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), applies 
to a case such as this (where the facts are not in disput), 
the redefined obligations of VA with respect to the duty to 
notify and assist a claimant have been satisfied.  In a 
letter of April 2000, the RO notifed the appellant of the 
evidence of record and the type of evidence that would 
substantiate the claim.  The appellant was also provided a 
Statement of theCase in which the RO noted the evidence, 
stated the applicable law and regulations, and explained the 
basis for denying the claim and the type of evidence that 
would support the claim.  Additionally, the appellant was 
afforded the opportunity for a personal hearing but did not 
elect to have one.  Thus, any duty to notify and assist under 
the VCAA has been satisfied.   Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the appellant has not been prejudiced by the 
Board deciding his claim without remanding the case to the RO 
for consideration of the new law.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

ORDER

Basic eligibility for VA benefits is not established; thus, 
the claim is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

